John I. Purtle, Justice, dissenting. At the hearing held on August 18, 1982, the Commissioner stated: “He meets all the qualifications.” The petition for the permit was supported by over 500 signatures. Among the supporters were the mayor and town council of Grannis, the chief of police for the town of Grannis, a former prosecuting attorney and the local superintendent of schools. Further testimony revealed there were about 375 registered members. The proposed Country Club was to have started off with a restaurant and bar. A golf course and swimming pool, large screen T.V. and video games were to be added. All of these things may be in existence at this time. It was testified that there was not another similar establishment within 30 miles of this club. The applicant appears to be an outstanding citizen. He has served on the City Council, volunteer fire department and health clinic board. The ABC Board found he was qualified for a license and the club met the requirements of the law. Everything being in order, the Board issued the license. They heard the facts and are in a position to judge the credibility of the witnesses and the weight of the evidence. The standard of review, by the Circuit Court and this court, for decisions by the ABC Board is whether they are supported by substantial evidence. Arkansas Real Estate Commission v. Harrison, 266 Ark. 339, 585 S.W.2d 34 (1979). There is substantial evidence in this case to support the decision of the ABC Board and it should be affirmed. So long as the state allows private clubs in dry counties to dispense alcoholic beverages, all segments should be treated the same. My personal opinion would be to revoke all such permits. However, that is not the law and I have no right to try to change it to coincide with my personal views.